 



EXHIBIT 10.2
INDEMNIFICATION AGREEMENT
     This INDEMNIFICATION AGREEMENT (this “Indemnification Agreement”) dated as
of the 1st day of December, 2005 is entered into by and between Spark Networks
plc (the “Company”) and Joe Y. Shapira, an individual (“Employee”).
RECITALS
     WHEREAS, Employee serves as Executive Chairman of the Board;
     WHEREAS, in connection with Employee’s service to the Company, Employee was
granted options to purchase 2,000,000 ordinary shares of the Company (the
“Options”);
     WHEREAS, on date even herewith Employee exercised the Options; and
     WHEREAS, Employee desires to indemnify and hold harmless the Company with
respect to certain obligations the Company may have to withhold federal, state
or local taxes that may be imposed on Employee with respect of the exercise of
the Options.
     NOW, THEREFORE, in consideration of the foregoing, and other good and
valuable consideration, the receipt and sufficiency of which is acknowledged,
and intending to be legally bound hereby, the parties hereto agree as follows:
     1. Indemnification. Employee will indemnify and pay to the Company within
ten (10) days of written notice by the Company, any taxes (including income,
employment or other withholding taxes), interest and/or penalties and other
costs and expenses (including attorney’s fees incurred by the Company) the
Company is required to pay as a result of the Company’s failure to withhold any
federal, state, local or foreign taxes in respect of the exercise of the
Options.
     2. Governing Law. This Indemnification Agreement shall be governed by, and
construed in accordance with, the laws of the State of California in the United
States of America. Each party, to the extent permitted by law applicable to the
court in which claims hereunder may be adjudicated, knowingly voluntarily and
intentionally waives its right to trial by jury in any action or other legal
proceeding arising out of or relating to this Indemnification Agreement and the
transactions contemplated hereby.
     3. Final Agreements. This Indemnification Agreement is intended by the
parities hereto to be the final, complete, and exclusive expression of the
agreement between them. This Indemnification Agreement supersedes any and all
prior oral or written agreements relating to the subject matter hereof. No
modification, rescission, waiver, release, or amendment of any provision of this
Indemnification Agreement shall be made.
     4. Counterparts. This Indemnification Agreement may be entered into in any
number of counterparts and by the parties to it on separate counterparts, each
of which when executed and delivered shall be an original, but all the
counterparts together shall constitute one and the same document. This
Indemnification Agreement may be validly exchanged and executed by fax.
[SIGNATURE PAGE TO FOLLOW]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Indemnification
Agreement as of the date set forth above.

            EMPLOYEE
      By:   /s/ Joe Y. Shapira       Name:   Joe Y. Shapira                SPARK
NETWORKS PLC
      By:   /s/ Mark G. Thompson       Name:   Mark G. Thompson       Title:  
CFO    

2